Citation Nr: 0502494	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating, on appeal from the 
initial award of service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1970.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), which, in pertinent part, granted 
service connection for bilateral hearing loss and rated the 
disability noncompensably (0 percent) disabling.

The veteran withdrew an appeal seeking a higher rating for 
tinnitus in a hearing before the undersigned in July 2003.  
The hearing transcript is of record and suffices as a form of 
withdrawal of an appeal. 38 C.F.R. § 20.204(b)(1) (2004).

The Board remanded the case in February 2004 for additional 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The development is complete, and the 
case is again before the Board.


FINDING OF FACT

The veteran has an average puretone threshold of 48 decibels 
for the right ear and 33 decibels for the left ear, with 
speech discrimination of 96 percent in the right ear (Level 
I), and 100 percent in the left ear without significant 
change during the time from the effective date of service 
connection to the present.


CONCLUSION OF LAW

The criteria for a compensable schedular rating of bilateral 
hearing loss are not met during any time from the effective 
date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from the initial rating assigned to service-
connected bilateral hearing loss.  The entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

The medical evidence of record upon which to determine the 
severity of the veteran's hearing impairment comprises 
private audiometry reports of September and October 2001 and 
VA examination reports of January 2002 and February 2003.

The veteran asserted in his substantive appeal that the law 
provides a 10 percent minimum VA disability rating.  He 
veteran testified in the July 2003 hearing that he should be 
compensated for hearing loss because he is compensated for 
tinnitus as secondary to the hearing loss.  He explained that 
the hearing loss should be compensable if it caused the 
tinnitus and the tinnitus is compensable.  He also argued 
that the examination results are not indicative of his 
hearing in the "real world."  He asserts that his tinnitus 
causes a distraction that interferes with his hearing, so the 
hearing is functionally worse than the tests show.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII (2004).  Table VI 
correlates the average puretone threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech 
(based one use of the Maryland CNC word list to determine 
speech discrimination), providing a Roman numeral to 
represent the correlation.  Each Roman numeral corresponds to 
a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85 (2004).

Regulation provides that an audiology examination is 
acceptable for VA rating purposes if the tests are done by a 
state licensed audiology and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2004).  The private reports of 
record meet fail to meet one criterion of acceptability; the 
speech discrimination test is not identified as the Maryland 
CNC test.  Nonetheless, it is clear that the reports would 
not affect the veteran's evaluation when compared with the VA 
examination reports.  The September and October 2001 tests 
results, reported graphically rather than in a table, are 
virtually identical to one another, with the October test 
showing slight improvement after three weeks of Prednisone 
therapy.  The intersections of the lines of the audiogram for 
each ear with the grid shows virtually the same puretone 
thresholds as did the January and February 2002 VA 
examinations.  The speech discriminations results were also 
slightly better in October 2001 than in September 2001.

The differences between the two private sets of data would 
make no difference if the VA tables were applied.  The 
September 2001 tests show average puretone thresholds of 48 
decibels (dB) for the right ear and 21 dB for the left.  The 
Speech discrimination scores, by whatever word list was used, 
were 88 percent in the right ear and 96 percent in the left.  
In October 2001, the puretone thresholds averaged 46 dB for 
the right ear and 23 dB for the left, with right and left 
speech discrimination, by whatever wordlist was used, was 92 
percent on the right and 100 percent on the left.  None of 
these results are commensurate with a compensable rating.  
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

On the authorized VA audiological evaluation in January 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
25
70
75
LEFT
NA
25
10
20
50

The four-tone average was 50 dB in the right ear and 26 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 in the left 
ear.  The diagnosis was mild to moderately severe 
sensorineural hearing loss, right ear; and moderate, high 
frequency, sensorineural hearing loss, left ear.

On the authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
25
65
70
LEFT
NA
25
20
30
55

The four-tone average was 48 dB in the right ear and 33 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 percent in 
the left ear.

Applying the data to the tables, both VA examinations show 
noncompensable (Level I) bilateral hearing loss.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII (2004).

Even though the private reports are not cognizable for VA 
rating purposes, because the speech recognition protocol is 
not identified, they showed virtually the same puretone 
averages and speech recognition as the VA examinations.

The veteran made several arguments for higher ratings for 
bilateral hearing loss.  He is simply mistaken about the 
minimum rating for bilateral hearing loss provided by law.  
It is zero percent.  38 C.F.R. §§ 4.31, 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VII (2004).

The argument that the hearing test does not reflect the 
reality of his impairment because of his tinnitus is without 
merit.  VA disability compensation is for impairment of 
earning capacity resulting from medical conditions, not for 
the condition itself.  See 38 C.F.R. § 4.1 (2004).  He is 
compensated for the tinnitus.  To compensate him for hearing 
loss because of the tinnitus would be to compensate him twice 
for the tinnitus, which is called pyramiding in VA parlance, 
and it is not permitted under 38 C.F.R. § 4.14 (2004).  The 
object of the hearing tests is to isolate the disablement due 
to impaired hearing from other sources of disability.  Having 
done that by authorized audiometry, the results are as 
discussed above.

Finally, the veteran's assertion that the hearing loss must 
be at least 10 percent disabling because the tinnitus 
secondary to it is 10 percent disabling is without merit.  
There is no such rule in law or regulation.  The disability 
is rated by application of a schedule for rating 
disabilities, 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004), not by logical deduction.

In sum, the clear preponderance of the evidence is that the 
veteran's hearing loss is noncompensable and it has been 
noncompensable during the entire time from the effective date 
of service connection to the present.

This appeal arises form the initial award of service 
connection for bilateral hearing loss.  VA provided the 
veteran the notices required for the prosecution of that 
claim by the Veterans Claims Assistance Act of 2000 (VCAA) in 
a June 2001 letter.  The instant appeal arises form a claim 
expressed in a notice of disagreement with the initial 
rating.  Consequently, the notice requirements of the VCAA do 
not apply.  VAOPGCPREC 8-2003.

During the pendency of this appeal, VA afforded the veteran 
all the assistance mandated by law, comprising obtaining all 
evidence of which VA had notice, examining the veteran, and 
notifying him in a August 2004 supplemental statement of the 
case that the VA had not provided certain medical records the 
veteran had asserted exist.  The VA Medical Center response 
to a request for all records from 1970 to the present with 
records from 2002 only, the VA examination reports, suffices 
as evidence that 1970 records, if extant, can not be 
obtained.  Moreover, the veteran's May 1970 application for 
VA outpatient treatment limited that request to dental 
treatment.  The assertion of 1970 treatment for hearing loss 
is not credible, and it is immaterial to the question of the 
proper rating of his disability from the June 2001 effective 
date of service connection to the present.  In sum, VA has 
provided all of the assistance in developing and assisting 
the veteran with his claim that the law requires.  
38 U.S.C.A. §§ 5103A; 7105(d)(1) (West 2002).


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


